Citation Nr: 1611719	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-37 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for paroxysmal positional vertigo.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1997 to May 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


REMAND

The Veteran asserts that her service-connected paroxysmal positional vertigo is more disabling than the currently assigned 10 percent disability rating.  

During a July 2007 VA examination, the examiner noted that the Veteran "has some days when she bends her head over and is sitting on the ground and gets up."  

In the September 2008 notice of disagreement, the Veteran asserted that she reported her staggering symptom to the July 2007 VA examiner.  She stated that her paroxysmal positional vertigo was manifested by severe dizziness and staggering upon standing.  The Veteran also stated that she experienced staggering when she bent down to pick up her children.  

In May 2013, the Board remanded the claim for another VA examination to discuss the severity of the Veteran's paroxysmal positional vertigo.  Specifically, the remand directives instructed the VA examiner to state whether the Veteran's paroxysmal positional vertigo was manifested by occasional staggering.   

Pursuant to the May 2013 Board remand, the Veteran underwent a VA examination in December 2013.  The VA examiner commented on the Veteran's dizziness, and noted that the Veteran learned to avoid such dizziness.  However, the VA examiner did not make any findings regarding staggering.  Accordingly, the Board finds that the RO did not substantially comply with the Board's remand directives, and an additional remand is necessary to obtain another VA examination.   See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  The Veteran must be afforded an appropriate VA examination to determine the current severity of her service-connected paroxysmal positional vertigo.  The Veteran's claims file must be made available to the examiner, and the examiner must indicate that these records have been reviewed.

All indicated testing must be conducted.  All pertinent symptomatology and findings should be reported in detail. The examiner should describe all manifestations of the Veteran's paroxysmal positional vertigo.  The examiner must indicate whether there is dizziness and occasional staggering.  The examiner is instructed to consider the Veteran's complaints of staggering, in addition to the results of all objective testing performed.  

3.  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the RO must provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



